Title: To Benjamin Franklin from Vergennes, 11 May 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 11. Mai 1780.
Mr. le Brn. de golz a fortement desiré, M, que je vous recommandasse M. darendt, officier prussien attaché au Service des Etats-unis, et je me porte d’autant plus volontiers à Satisfaire à La demande de ce Ministre, que vous vous ferez certainement un plaisir de l’obliger autant que cela Sera en votre pouvoir. M. d’Arend vous expliquera lui-même les differents objets pour lesquels il croit avoir besoin de votre appuy auprès du Congrès.
M franklin
